Citation Nr: 0615353	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1961 to January 1966.  Service in the 
Republic of Vietnam is indicated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

Issue not on appeal

In a September 2005 decision, the RO denied entitlement to 
service connection for degenerative arthritis of the 
bilateral knees.  To the Board's knowledge, the veteran has 
not disagreed with that decision, and it is therefore not in 
appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his PTSD claim in the March 
2003 SOC.  Specifically, the March 2003 SOC detailed the 
evidentiary requirements for service connection in general 
(38 C.F.R. § 3.303) and PTSD in particular (38 C.F.R. 
§ 3.304(f)).  

Prior to the enactment of the VCAA, the veteran was sent a 
letter from the RO dated February 15, 2000.  The letter asked 
the veteran to inform the RO as to whether he had received 
any awards or decorations and to also complete a detailed 
stressor statement "so that complete research of military 
records can be thoroughly conducted."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated February 24, 2003, whereby the veteran was advised of 
the provisions relating to the VCAA.  

Specifically, the veteran was advised in the February 2004 
VCAA letter that VA is responsible for obtaining relevant 
records from any Federal department or agency, including 
records from SSA and VA outpatient facilities.  With respect 
to private treatment records, the February 2004 VCAA letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency as long 
as he completed VA Form 21-4142, Authorization and Consent to 
Release Information, so that VA could obtain these records on 
his behalf.  The RO informed the veteran that records from 
the Vet Center in Brockton, Massachusetts, had already been 
requested.  The February 2004 VCAA letter also indicated that 
a VA examination would be provided if necessary to decide his 
claim [one was provided in March 2004].

Finally, the Board notes that the February 2004 VCAA letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you or that you may have in your possession."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
September 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication of the claim in September 2000 was clearly both 
a legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the February 2004 VCAA letter and his claim was readjudicated 
in the February 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet.  App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with a VA psychiatric examination, the results of 
which will be discussed below.  The report of the psychiatric 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate psychiatric examination and rendered 
appropriate diagnoses and opinions.  

The veteran asserted in a November 2004 statement that his 
March 2004 VA examination was inadequate because the examiner 
did not account for his service-related stressors in 
rendering a nexus opinion.  

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented the veteran's 
history, including the claimed in-service stressors.  That 
the examiner chose to relate the veteran's PTSD to post-
service incidents does not imply that the examination itself 
was inadequate, merely that the veteran, naturally, disagreed 
with the examiner's conclusions.    

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own psychiatric 
examination, including whether the examiner should have 
related his PTSD to in-service, rather than post-service, 
stressors.   

The Board finds, therefore, that the report of the March 2004 
examination is adequate, and that remand of this case to 
obtain an additional examination is not appropriate.  See 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's statutory duty 
to assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].  If the veteran was 
dissatisfied with the opinion already in the record, he was 
free to seek another medical opinion. He did not.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim fro VA benefits].

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, and 
has offered personal testimony on his claim before the 
undersigned Veterans Law Judge at the RO in April 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).  

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

In essence, the veteran contends that he has PTSD related to 
stressful incidents in service, in particular in connection 
with his service in Vietnam.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2005).

With respect to element (1), current disability, there is 
competent medical evidence of current PTSD.  Specifically, 
the March 2003 VA examiner diagnosed the veteran with "PTSD, 
mild."  Accordingly, element (1) of 38 C.F.R. § 3.304(f) is 
met.

With respect to element (2), in service disease or injury, 
the Board will separately address disease and injury.  

There is no evidence of a psychiatric disease in service, and 
the veteran does not appear to so contend.  

Turning to the matter of in-service injury, which the Board 
believes includes psychic trauma or "stressors," the Board 
initially finds that the veteran did not engage in combat 
with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  
The veteran's military occupational specialty was bulk fuel 
man, and though he claims he should have received a Purple 
Heart, he did not receive any decorations or awards 
indicative of combat status.  The Board therefore concludes 
that combat status has not been demonstrated in this case.  
Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.

The veteran submitted a statement in March 2000 listing 
stressors that occurred during his Vietnam service.  The 
first stressor listed involves a reported booby trap 
explosion which he claims wounded his right hand and killed 
another soldier by decapitation.  

The service medical records tell a different tale concerning 
the right hand injury, however.  A service medical record 
dated in June 1964 in fact indicates that the veteran was 
treated for a right hand injury.  At that time, however, he 
indicated that he had been injured a result of an oil drum 
falling on his right hand.  This account was again rendered 
by the veteran in April 1970, in connection with his claim 
for service connection for a right hand disability.  The June 
1964 service medical record manifestly did not indicate that 
the right hand injury was due to enemy action, and indeed it 
appears that the veteran's current story surfaced in 2000, 
decades after service and in connection with his current 
claim of entitlement to service connection for PTSD.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

The Board believes that the most accurate reports were 
related by the veteran when he was treated for a right hand 
injury in service in 1964, when he reported that the injury 
was a result of an oil drum falling on his hand, not an 
explosion of a grenade that decapitated a soldier as he now 
claims.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by a claimant.  

Moreover, the VA examination in April 1970 was for the 
specific and sole purpose of evaluating the veteran's right 
hand for the purposes of determining whether service 
connection should be granted.  The examination report states 
in pertinent part: "This 26 year old veteran, while in 
Vietnam, sustained a crushing injury with a laceration of his 
right hand."  There is no mention of a booby trap explosion 
and the veteran himself referred to "a crushing injury", 
which is obviously consistent with an oil drum falling on his 
hand and is inconsistent with a booby trap explosion.  
[Service connection was in fact granted for residuals of the 
right hand injury in June 1970.]

Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken in June 1964 
and during the VA examination in April 1970, the Board finds 
that the statements made by the veteran in June 1964 and 
April 1970 to be more probative than statements made decades 
later in the context of a claim for monetary benefits from 
the government.  Not only may the veteran's memory be dimmed 
with time, but self-interest may also play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

The veteran's credibility is further called into question 
with a second recently claimed stressor that he "witnessed a 
L-19 plane land and flip over, killing a U.S. Army warrant 
officer."  See the veteran's March 2000 stressor statement.  
This account is much more elaborate than the contemporaneous 
June 1964 statement the veteran made concerning the incident.  
At that time, the veteran stated that the plane crashed into 
a moat and he went to see if the pilot was injured.  Neither 
the pilot nor any other soldier was killed in this incident, 
as the veteran now claims.  As with the veteran's first 
claimed stressor, the Board finds the veteran's June 1964 
account to be more credible than his recent statements made 
in pursuit of a claim for monetary benefits from VA.  See 
Curry and Cartright, both supra.  

The veteran also unconvincingly claims that he "received a 
head concussion during a Vietcong attack."  Review of the 
veteran's service medical records show no complaints, 
diagnosis or treatment of a head injury during the veteran's 
time in Vietnam from March 1964 to June 1964.  Indeed, the 
veteran did not mention an in-service head injury during his 
February 1965 separation examination.  Moreover, he did not 
claim entitlement to service connection for concussion 
residuals in 1970, when he filed a claim for service 
connection for residuals of the right hand injury.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The remainder of the veteran's claimed stressors are vague, 
and include accounts of enemy fire, deaths of six "personal 
friends" in Vietnam, the untimely death of his Vietnamese 
girlfriend "Kim" and witnessing the rape of a Vietnamese 
girl by an unnamed soldier.  None of these stressors have 
been verified.  Indeed, the Department of the Navy, upon 
receipt of a request to verify the veteran's claimed 
stressors, indicated in a September 2000 statement that the 
earliest record found for the veteran's squadron was dated in 
1965, almost one year after he left Vietnam.

In sum, the veteran has reported a number of unverifiable 
stressors from service.  As explained above, there cannot 
serve as a basis for the grant of service connection for 
PTSD.  The two incidents that can be verified [injuring his 
right hand (via a falling oil drum, not a grenade or booby 
trap as he now claims) and watching a plane make a faulty 
landing (that actually resulted in no injury, rather than the 
death of the pilot as he now claims)] have been the subjects 
of gross exaggeration by the veteran.  

Accordingly, with no proof of an in-service stressor, element 
(2) of 38 C.F.R. § 3.304(f) is not met, and the claim fails 
on this basis alone.

With respect to element (3), medical nexus, the March 2004 VA 
examiner found that the veteran's PTSD was related to a post-
service incident, namely his being fired from the police 
force.  This opinion appears to be congruent with the 
evidence of record.  Despite now claiming that the incidents 
in Vietnam in 1964 were watershed events in his life, leading 
to his current mental illness, the objective evidence of 
record shows absolutely no mental problems until the veteran 
was fired from his job of 30 years on a police force due to 
misconduct.  A felony conviction appears to have occurred in 
1999.  It appears that this series of events had a dramatic 
effect on his self-esteem in particular and his whole life in 
general:

[The veteran] had been a police officer in the city of 
______for over 
thirty years, and reports that he can document an 
illustrious and highly successful career . . . .  He 
reports that he was very close to being 
named a finalist for the position of Chief when a number 
of complaints 
were brought against him.  He was consequently convicted 
of a felony, removed from the police department and 
publicly disgraced.

See a Vet Center report received at the RO in September 1999 
in connection with the veteran's PTSD claim.  

In contrast to the March 2004 VA examiner's opinion is an 
August 1999 report from the Vet Center and a November 1999 
report from the Forensic Center for Traumatic Stress.  Both 
of these examination reports indicated that the veteran's 
current PTSD is a result of his Vietnam stressors, none of 
which have been verified and some of which are even more 
dramatic than those found in the veteran's stressor statement 
discussed above.  These "stressors" include participation 
in killing Vietnamese.  

The August 1999 and November 1999 nexus opinions do not serve 
to substantiate the veteran's PTSD claim, as they are based 
on the veteran's unverified and completely inaccurate in-
service stressors.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to prove that the claimed events actually occurred.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the Board 
affords greater probative value to the March 2004 VA 
examiner's opinion.  Element (3) of 38 C.F.R. § 3.304(f) has 
also not been met.

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, two of the three elements are not met.  In the 
absence of elements (2) and (3) under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


